265 S.W.3d 909 (2008)
STATE of Missouri, Respondent,
v.
Byron S. BETTS, Appellant.
No. WD 68800.
Missouri Court of Appeals, Western District.
October 14, 2008.
Daniel E. Hunt, Jefferson City, MO, for appellant.
Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Byron S. Betts appeals the circuit court's judgment convicting him of possession of a controlled substance with intent to distribute. We affirm. Rule 30.25(b).